NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JASON PUTMAN,                                    No. 13-35075

              Plaintiff - Appellant,             D.C. No. 1:12-cv-00007-CSO

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Montana
                   Carolyn S. Ostby, Magistrate Judge, Presiding

                     Submitted June 2, 2014**
                       Seattle, Washington
Before: McKEOWN and WATFORD, Circuit Judges, and WHYTE, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ronald M. Whyte, Senior District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
                                                                          Page 2 of 4
      Jason Putman (“Putman”) filed for disability insurance benefits in June

2009, alleging a disability beginning October 1, 2008. The Administrative Law

Judge (“ALJ”) found Putman not disabled because he could perform unskilled,

medium work. The district court affirmed. We affirm the district court’s decision

because substantial evidence in the record supports the ALJ’s finding that Putman

is not disabled.

      This court reviews a district court’s decision upholding the denial of social

security benefits de novo. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1172 (9th

Cir. 2008). “The Social Security Administration’s disability determination should

be upheld unless it is based on legal error or is not supported by substantial

evidence.” Ryan v. Comm’r of Social Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

      Putman argues that the ALJ’s decision is not supported by substantial

evidence based on five asserted errors the ALJ allegedly committed in evaluating

Putman’s back and mental health impairments.

      Putman argues that the ALJ ignored objective medical evidence of a severe

back impairment, improperly disregarded Putman’s testimony on back pain, and

relied on a vocational consultant’s assessment that did not include physical

limitations due to back pain. The ALJ did note a November 9, 2009 radiology

report which revealed “[e]vidence of early degenerative disc disease at the L2-L3
                                                                         Page 3 of 4
level.” However, the ALJ found that Putman infrequently reported back pain to his

doctors, was never prescribed any medication for back pain, and no doctor placed

restrictions on his physical activity. The ALJ therefore provided “ clear and

convincing” reasons for determining that Putman’s own back pain testimony

lacked credibility. See Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991) (en

banc). Because Putman’s subjective account of his back pain and physical

limitations were not adequately supported, the ALJ was entitled to rely on the

vocational consultant’s assessment which did not include those limitations. See

Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006). The ALJ’s finding

that Putman could do a range of unskilled medium work was supported by

substantial evidence.

      Putman also argues that the ALJ erred in discounting counselor Debbie

Webber-Dereszynski’s opinion that Putman had mental impairments that preluded

him from working. Substantial evidence supports the ALJ’s decision to discount

Webber-Dereszynski’s opinion. First, her opinion was inconsistent with the

findings of other medical sources. Drs. Malloy, Nicholson, Bateen, and McFarland

all determined that Putman’s mental impairments were not severe. Second,

Webber-Dereszynski is not an acceptable medical source under 20 C.F.R.

§ 404.1513(a). “The fact that a medical opinion is from an ‘acceptable medical
                                                                           Page 4 of 4
source’ is a factor that may justify giving that opinion greater weight than an

opinion from a medical source who is not an ‘acceptable medical source’ because

. . . ‘acceptable medical sources’ ‘are the most qualified health care

professionals.’” SSR 06-03p, 2006 WL 2329939. The ALJ adequately explained

that he gave less weight to Webber-Dereszynski’s opinion because of these two

factors.

      The ALJ also properly discounted a conclusion drawn by Dr. Martin, which

was based on Webber-Dereszynski’s records. Dr. Martin testified that Putman

“probably” met the criteria for disability if she relied only on Webber-

Dereszynski’s records, but Putman would not have a disability based on “most” of

the records. The ALJ properly gave more weight to the latter conclusion of Dr.

Martin because that conclusion considered all of the evidence, rather than just

selected portions. See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent

an opinion is with the record as a whole, the more weight we will give to that

opinion.”).

AFFIRMED.